                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

U.S. EQUAL EMPLOYMENT                      :   CIVIL ACTION NO. 1:18-CV-1753
OPPORTUNITY COMMISSION,                    :
                                           :   (Chief Judge Conner)
                    Plaintiff              :
                                           :
             v.                            :
                                           :
FASTENAL COMPANY,                          :
                                           :
                    Defendant              :

                                       ORDER

      AND NOW, this 15th day of April, 2019, upon consideration of the parties’

consent decree (Doc. 31) filed on April 12, 2019, and upon review of same, it is

hereby ORDERED that the consent decree (Doc. 31) is APPROVED, ADOPTED,

and ENTERED as an order of this court. The Clerk of Court is directed to mark

this matter CLOSED.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
